NUMBER 13-10-00415-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

$1,669 IN UNITED STATES CURRENCY,                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 170th District Court
                  of McLennan County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Vela
                     Memorandum Opinion Per Curiam

       This Court received appellant’s notice of appeal on August 9, 2010. On August 9,

2010, the Clerk of this Court notified appellant that the notice of appeal failed to comply

with Texas Rule of Appellate Procedure 25.1(d)(2) and (e).          See TEX. R. APP. P.

25.1(d)(2), (e). The Clerk directed appellant to file an amended notice of appeal with the

district clerk's office within 30 days from the date of that notice. On November 1, 2010,
the Clerk sent a notice to appellant that the defects had not been corrected and warned

appellant that the appeal would be dismissed if the defects were not cured within ten

days. The notice was sent to appellant's last known address at the McLennan County

Jail; however, the notice was returned because the addressee is “not at this address.”

The Court contacted the McLennan County Jail in an attempt to obtain a forwarding

address, but was informed that a forwarding address is not available.

       Texas Rule of Appellate Procedure 9.1(b) requires unrepresented parties to sign

any document filed and "give the party's mailing address, telephone number, and fax

number, if any." See TEX. R. APP. P. 9.1(b). Appellant has neither provided this Court

with a forwarding address or taken any other action to prosecute this appeal.

       Rule 42.3 permits an appellate court, on its own initiative after giving ten days'

notice to all parties, to dismiss the appeal for want of prosecution or for failure to comply

with a requirement of the appellate rules. See id. 42.3(b), (c). Rule 2 authorizes an

appellate court to suspend a rule's operation in a particular case to expedite a decision.

See id. 2. Given the length of inactivity in this appeal and this court's inability to give

effective notice to appellant during the period of inactivity, we suspend Rule 42.3's

requirement of ten days' notice to all parties, and dismiss the appeal on our own motion.

See id. 42.3(b), (c).

                                                  PER CURIAM

Delivered and filed the
13th day of January, 2011.




                                             2